


Exhibit 10

EMPLOYMENT AGREEMENT

          This Employment and Confidentiality Agreement (hereinafter
“Agreement”) is entered into between Innovex, Inc. and Name (“Employee”)
effective as of Date.

          WHEREAS, Innovex is a technology company engaged in continuing
research and development; and

          WHEREAS, the Employee has been hired by Innovex as Position, to
perform such duties as may from time to time be directed by Innovex; and

          WHEREAS, Innovex and the Employee deem it essential to formalize the
conditions of Employee’s employment by written agreement; and

          WHEREAS, the Employee has entered into this Agreement in consideration
of Innovex’s continuing employment and the benefits associated with that
employment;

          NOW THEREFORE, in consideration of the mutual covenants, terms and
conditions herein contained, it is hereby agreed by and between the parties
hereto as follows:


1. Employment Duties and Obligations. Innovex hereby employs the Employee and
the Employee accepts such employment on the following terms and conditions:


1.1. Duties. Except as otherwise herein provided at Section 1.3, the Employee
shall devote his full business time and best efforts to the operations of
Innovex, including normal duties as Position. Employee agrees to faithfully and
diligently exert his best efforts to perform the duties and responsibilities of
employment, promote the interest and welfare of Innovex and its business, be
familiar with Innovex’s policies that relate to his duties and to abide by these
policies, and do nothing which may cause loss or damage to Innovex, its business
or its business reputation and goodwill. During the period of employment,
Employee agrees not to solely, or jointly with others, undertake or join any
planning for or organization of any business activity competitive with the
business activities of Innovex. Employee further agrees to comply with all
reasonable rules, regulations, orders and directives of Innovex, its management
and/or its Board of Directors (“Innovex Management”).


1.2. Supervision. Employee shall at all times discharge his duties in
consultation with, and under the supervision of, Innovex Management.


1.3. Outside Activities. This Agreement shall not preclude the Employee from
participating in the affairs of any other business organization, or any
governmental, educational or other charitable institution, provided that the
Board is notified in advance of such participation and has determined that such
activities do not unreasonably interfere with Innovex’s business or diminish the
Employee’s obligations under this Agreement. Such determination by the Board
shall not be unreasonably withheld.


2. Compensation and Benefits. In return for the Employee’s services to Innovex,
the Employee shall receive compensation and benefits which shall include the
following:


2.1. Salary. The Employee shall receive an initial salary of no less than
$Annual $ amount per year. Employee’s salary shall be paid no less frequently
than twice per month in approximately equal installments. Salary reviews shall
occur at least once per year, beginning September, 20   , and Innovex Management
shall grant Employee such salary adjustments based upon the Employee’s
performance as Innovex Management in its sole discretion deems appropriate.


Page 20

--------------------------------------------------------------------------------



2.2. Incentive Stock Options. As partial consideration for this Agreement,
Employee has been granted # of options stock options. In addition, Innovex may
grant Employee stock options based upon performance and in addition to any cash
bonus. These stock option bonuses shall be at the sole discretion of the Board
of Directors. Stock option bonuses are generally granted at the end of Innovex’s
fiscal year (September), and the exercise price for stock option bonuses is the
fair market value of the stock on the date these options are granted, as
determined by the mean of the high and low NASDAQ bid price for Innovex stock on
the applicable date.


2.3. Stock Option Plans. All options granted pursuant to paragraph 2.2 herein
shall be granted pursuant to and subject to the conditions of the applicable
Stock Option Plan(s) adopted by the Board of Directors and approved by the
shareholders, subject further to any amendments thereto. The terms and
conditions relating to the Option Stock shall be governed by the Incentive Stock
Option Agreement entered into by and between the Employee and Innovex effective
as of the date of this Agreement.


2.4. Other Options and Bonuses. All other options or bonuses, whether in cash or
stock, shall be granted at the sole discretion of Innovex Management, and the
Employee shall not earn or accrue any right or additional compensation by reason
of his employment.


2.5. Other Employee Benefits. The Employee shall receive such employee benefits
as are offered by Innovex to other employees. Innovex will also provide the
Employee with additional benefits, including but not limited to, dependent
medical and dental coverage, life insurance plans, and participation in
Innovex’s 401(k) plan. Innovex may terminate any or all such plans at any time
and with respect to all employees and/or may choose not to adopt any additional
plans. Employee’s rights under any benefit plans now in force or later adopted
by Innovex shall be governed solely by their terms.


2.6. Reimbursable Business Expenses. In addition to salary and other benefits,
subject to compliance with Innovex policy, Innovex will advance or reimburse
Employee for any ordinary, necessary, and reasonable expenses incurred by
Employee in the interest of Innovex. Innovex shall reimburse the Employee upon
submission to Innovex of any records and documentation required by Innovex to
substantiate said expenses.


2.7. Holidays. Employee shall be entitled to holidays which are normally granted
to other employees.


2.8. Death. In the event that Employee dies during the term of this Agreement,
Innovex shall be required to pay the Employee’s estate the biweekly installment
otherwise due and payable at the end of that biweekly period in which the
Employee shall have died, and thereafter no further compensation shall be
payable by Innovex to Employee hereunder, except for normal and customary life
insurance benefits and vested pension benefits, if any.


3. Termination. Employee understands and agrees that he is an employee at will,
and as such, his employment can be terminated by Innovex at any time, with or
without reason or cause. However, should Employee’s employment be terminated by
Innovex involuntarily for any of the following reasons, Employee will be
entitled to a lump sum payment equal to # of months ( ) months of his base
salary at the time of termination. The circumstances that shall require such
termination pay to Employee are as follows:


(a) involuntary termination for other than cause, to include, without
limitation, termination due to corporate restructuring;


(b) the termination of Innovex’s operations as a result of bankruptcy or
insolvency; or


(c) Employee’s “Total Disability.”


3.1. Termination for Cause. For purposes of this Agreement, a “Termination for
Cause” shall occur if:


Page 21

--------------------------------------------------------------------------------



  3.1.1. The Employee is indicted or any information is brought against him
alleging the commission of a felony or any misdemeanor arising out of a theft,
embezzlement, other act of dishonesty, moral turpitude, or any willful violation
of the Securities Exchange Act of 1934, as amended; or


  3.1.2. The Employee breaches any of his obligations under this Agreement; or


  3.1.3. Gross mismanagement.


  In the case of termination pursuant to paragraphs 3.1.2 or 3.1.3 herein,
Employee shall be given written notice of the facts believed to constitute
grounds for termination and a 30-day period in which to cure those grounds to
the satisfaction of Innovex Management, in its sole discretion.


3.2. Total Disability. For purposes of this Agreement, the Employee’s “Total
Disability” shall occur if Employee becomes unable to substantially perform his
duties under this Agreement by reason of any medically determinable physical or
mental impairment which is expected to last for a continuous period of 12 months
or more or is likely to result in death. The existence of a “Total Disability,”
if one exists, must be attested to by a duly licensed physician with an
acknowledged specialty, or board certification, if applicable, in the type of
disability alleged to exist.


3.3. Change in Control. As used in this Agreement, a “Change in Control” shall
mean a Change in Control which would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (“Exchange Act”), whether or not Innovex is
then subject to such reporting requirements and which dos not arise from a
transaction or a series of transactions authorized , recommended or approved by
formal action taken by the Board, including, without limitation, if:


  3.3.1. Any “person (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), other than Innovex’s officers and directors as a group, directly
or indirectly, of securities of Innovex representing a 20% or more of the
combined voting power of Innovex’s then outstanding securities; or


  3.3.2. There ceases to be a majority of the Board comprised of individuals
described below.


  For purposes of this Subsection 3.3 only, the “Board” shall mean: (a)
individuals who on the date hereof constituted the Board of Innovex; and (b) any
new director who subsequently was elected or nominated for election by a
majority of the directors who held such office immediately prior to a Change in
Control.


3.4 Continued Employment After Change in Control. Employee agrees that, subject
to the terms and conditions of this Agreement, in the event of a Change in
Control of Innovex occurring after the date hereof, Employee will remain in the
employ of Innovex for a period of ninety (90) days from the occurrence of such
Change in Control. This continued employment shall not affect the Employee’s
right to termination pay as provided for in Section 3 of this Agreement.


3.5 Termination by Employee. Employee may terminate his employment pursuant to
this Agreement at any time by giving Innovex #of days ( ) days’ written notice
and further agrees that during the notice period he will provide all reasonable
aid and assistance in hiring, training, and introducing his replacement as may
be requested by Innovex and will undertake such other responsibilities as
Innovex may direct. Innovex may shorten or waive entirely the notice period at
Innovex’s sole discretion.


Page 22

--------------------------------------------------------------------------------



4. Indemnification. Employee shall be indemnified from loss and expenses arising
out of his conduct as an employee of Innovex to the fullest extent permitted by
the laws of the State of Minnesota.


5. Confidentiality. During the term of employment with Innovex, Employee will
have access to and become acquainted with various trade secrets and other
proprietary and confidential information which are owned by Innovex and which
are used in the operation of Innovex’s business. “Trade secrets and other
proprietary and confidential information” shall be understood to mean any
information or knowledge possessed by Innovex which is not generally known to or
readily ascertainable by outside parties who can obtain economic value from its
use or disclosure. This shall include, without limitation, inventions,
discoveries, ideas, know-how, research and development information, designs,
specifications, formulas, patterns, compilations, computer programs, devices,
methods, techniques, processes, data, improvements, ideas, algorithms, computer
processing systems, drawings, proposals, job notes, reports, records,
specifications, information concerning any matters relating to the business of
Innovex and any of its customers, customer contacts, licenses, the prices it
obtains or has obtained for the licensing of its software products and services,
or any other information concerning the business of Innovex and Innovex’s good
will.


5.1. Nondisclosure. Employee shall not disclose or use in any manner, directly
or indirectly, any such trade secrets or other proprietary and confidential
information either during the term of his employment or at any time thereafter,
except as required in the course of employment with Innovex.


5.2. Information Disclosed Remains Property of Innovex. All ideas, concepts,
information, and written material disclosed to Employee by Innovex, or acquired
from a customer or prospective customer of Innovex, are and shall remain the
sole and exclusive property and proprietary information of Innovex or such
customers, and are disclosed in confidence by Innovex or permitted to be
acquired from such customers in reliance on Employee’s agreement to maintain
them in confidence and not to use or disclose them to any other person except in
furtherance of Innovex’s business.


5.3. Return of Material. Employee agrees that, upon request of Innovex or upon
termination of employment, Employee shall turn over to Innovex originals and any
copies of all documents, files, disks or other computer media, or other material
in his possession or under his control that (a) may contain or be derived from
ideas, concepts, creations, or trade secrets and other proprietary and
confidential information as set forth in paragraphs 5, 5.1, and 5.2 above, or
(b) are connected with or derived from Employee’s services to Innovex.


6. Inventions and Creations. Any and all inventions, discoveries, improvements,
or creations (collectively, “Inventions”) made or conceived by Employee during
the period of his employment by Innovex shall be the property of Innovex.
Employee hereby assigns to Innovex all of his rights to any such Inventions and
agrees to promptly disclose any such Inventions in writing to Innovex. Employee
further agrees to execute and assign any and all proper applications,
assignments and other documents and to render all assistance reasonably
necessary to apply for patent, copyright or trademark protection in all
countries.


6.1. Exceptions. Paragraph 6 of this Agreement does not apply to an Invention
for which no equipment, supplies, facility or trade secret information of
Innovex was used and which was developed entirely on Employee’s own time and (a)
which does not relate (i) directly to the business of Innovex or (ii) to
Innovex’s actual or demonstrably anticipated research or development; or (b)
which does not result from any work performed by Employee for Innovex.
Attachment 1 hereto constitutes a complete list of the inventions made by
Employee prior to employment by Innovex as to which he has at least partial
ownership. Innovex shall have no claim of right or title to the inventions
listed on Attachment 1.


6.2. Definition of Inventions. For purposes of this Agreement, the term
“Inventions” shall mean discoveries, improvements, and ideas (whether or not
shown or described in writing or reduced to practice) and works of authorship,
whether or not patentable or copyrightable, which (a) relate directly to the
business of Innovex; (b) relate to Innovex’s actual or demonstrably anticipated
research or development; or (c) result from any work performed by Employee for
Innovex, or for which equipment, supplies, facilities or trade secret
information of Innovex is used, or which is developed on Innovex time.


Page 23

--------------------------------------------------------------------------------



6.3. Non-Covered Inventions. Should the Employee make a discovery, improvement
or Invention that is not covered by the provisions of this Agreement (a
“Non-Covered Invention”), the Employee may, at his sole option, disclose the
Non-Covered Invention to Innovex and Innovex shall then have a right of first
refusal to enter into a license agreement with Employee to acquire rights
thereunder. If negotiations extend for more than six (6) months from the date of
disclosure to Innovex, Employee shall be free to submit the Non-Covered
Invention to others without obligation to Innovex and with respect to such
Non-Covered Invention.


7. Covenant Not to Compete. Employee agrees that he will not, during the course
of employment, or for a period of # of months ( ) months commencing upon
expiration of employment, voluntarily or involuntarily, directly or indirectly,
anywhere in the world, develop, or assist others to be developed, any product
functionally similar to the product(s) developed or under development by
Innovex. Employee further agrees that he will not, during the course of
employment or for a period of eighteen (18) months commencing upon the
expiration of employment, voluntarily or involuntarily, directly or indirectly,
anywhere in the world, perform services for any competing business in the same
field of commercial activities or engage or assist (a) in the organization of
any competing business or (b) in any preparations for the manufacture, assembly,
production, or design of any product which competes with products of Innovex.


7.1. Employee’s Acknowledgments and Agreements. Employee acknowledges and agrees
that the products developed by Innovex are or are intended to be marketed and
licensed to customers throughout the world. Employee further acknowledges and
agrees to the reasonableness of this covenant not to compete and the
reasonableness of the geographic area and duration of time which are part of
said covenant.


7.2. Inducing Employees to Leave Innovex; Employment of Employees. Any attempt
on the part of Employee to induce others to leave Innovex’s employ, or any
effort by employee to interfere with Innovex’s relationship with its other
employees would be harmful and damaging to Innovex. Employee agrees that during
the term of employment and for a period of two years thereafter, Employee will
not in any way, directly or indirectly (a) induce or attempt to induce any
employee of Innovex to quit employment with Innovex; (b) otherwise interfere
with or disrupt Innovex’s relationship with its employees; (c) solicit, entice,
or hire away any Employee of Innovex; or (d) hire or engage any employee of
Innovex or any former employee of Innovex whose employment with Innovex ceased
less than one year before the date of such hiring or engagement.


7.3. Nonsolicitation of Business. For a period of two years from the date of
termination of employment, Employee will not divert or attempt to divert from
Innovex any business Innovex had enjoyed or solicited from its customers during
the year prior to termination of his employment.


8. Miscellaneous Provisions.


8.1. Remedies – Injunction. In the event of a breach or threatened breach by
Employee of any of the provisions of this Agreement, Employee agrees that
Innovex, in addition to and not in limitation of any other rights, remedies or
damages available to Innovex at law or in equity, shall be entitled to a
permanent injunction in order to prevent or restrain any such breach by Employee
or by Employee’s partners, agents, representatives, servants, employees, and/or
any and all persons directly or indirectly acting for or with Employee.


8.2. Severability. In the event that any of the provisions of this Agreement
shall be held to be invalid or unenforceable in whole or in part, those
provisions to the extent enforceable and all other provisions shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable
parts had not been included in this Agreement. In the event that any provision
relating to the time period or scope of a restriction shall be declared by a
court of competent jurisdiction to exceed the maximum time period or scope such
court deems reasonable and enforceable, then the time period or scope of the
restriction deemed reasonable and enforceable by the court shall become and
shall thereafter be the maximum time period or the applicable scope of the
restriction.


Page 24

--------------------------------------------------------------------------------



8.3. Governing Law. This Agreement shall be construed and enforced according to
the laws of the State of Minnesota. All legal actions arising under this
Agreement shall be instituted in, and both Innovex and Employee consent to the
jurisdiction of, the court of Hennepin County, Minnesota.


8.4. “Innovex” Defined. “Innovex” shall mean Innovex, Inc., Innovex Precision
Components, Inc., Innovex Southwest, Inc., and any of their existing or future
affiliates, including parent companies, subsidiaries, divisions, joint ventures,
and partnerships.


8.5. Amendment or Termination. This Agreement replaces and supersedes all prior
agreements between Innovex and Employee relating to the same subject matter.
This Agreement may not be terminated, amended, or modified in any way, except in
writing signed by both Innovex and Employee.


8.6. Survival. The obligations of the parties under this Agreement do not depend
on conditions outside this Agreement and shall survive Employee’s termination of
employment with Innovex, regardless of the reason for termination.


8.7. Agreement Read, Understood, and Fair. Employee has carefully read and
considered all provisions of this Agreement and agrees that all of the
restrictions set forth are fair and reasonable and are reasonably required for
the protection of the interests of Innovex.


AGREED:


Dated: _______________________ ___________________________________
Employee Name


INNOVEX, INC.


Dated: _______________________ ___________________________________
By: William P. Murnane
Its: President and CEO


Page 25

--------------------------------------------------------------------------------
